

 
EXHIBIT 10-4
 


 


 


 


 


 
HALLIBURTON COMPANY
 
SUPPLEMENTAL EXECUTIVE
 
RETIREMENT PLAN
 
AS AMENDED AND RESTATED
 
EFFECTIVE JANUARY 1, 2008
 


--------------------------------------------------------------------------------



Table of Contents


ARTICLE I
Purpose of the Plan
 2
ARTICLE II
Definitions
 2
ARTICLE III
Administration of the Plan
 4
ARTICLE IV
Allocations Under the Plan, Participation in the Plan and
   
Selection for Awards
 6
ARTICLE V
Non-Assignability of Awards
 7
ARTICLE VI
Vesting
 8
ARTICLE VII
Distribution of Awards
 8
ARTICLE VIII
Nature of Plan
 9
ARTICLE IX
Funding of Obligation
 9
ARTICLE X
Amendment or Termination of Plan
 10
ARTICLE XI
General Provisions
 10
ARTICLE XII
Effective Date
 11
APPENDIX A
GRANDFATHERED PLAN
 12
ARTICLE IV
Allocations Under the Plan, Participation in the Plan and
   
Selection for Awards
 12
ARTICLE VI
Vesting
 13
ARTICLE VII
Distribution of Awards
 13

 
 
 
 
 
 
 
 


 

i

--------------------------------------------------------------------------------



HALLIBURTON COMPANY
 
SUPPLEMENTAL
 
EXECUTIVE RETIREMENT PLAN
 
WHEREAS, Halliburton Company (“Halliburton”) adopted and maintains the
Halliburton Company Supplemental Executive Retirement Plan, as most recently
amended and restated effective December 7, 2005 (the “Plan”), for the benefit of
its employees and the employees of its subsidiaries to aid such employees in
making more adequate provision for their retirement; and
 
WHEREAS, the Company desires to continue to provide participants with an
opportunity to participate in the Plan on or after January 1, 2005, consistent
with the provisions of Section 409A of the Internal Revenue Code, as amended;
and
 
WHEREAS, certain active participants in the Plan made transition elections prior
to December 31, 2007 related to amounts earned on or after January 1, 2005, as
permitted in accordance with guidance under Section 409A of the Internal Revenue
Code; and
 
WHEREAS, the Company desires to preserve the material terms of the Plan as in
effect on December 31, 2004 (the “Grandfathered Plan”) in order that the
Grandfathered Plan qualify as a grandfathered plan for purposes of Section 409A
of the Internal Revenue Code, as amended; and
 
WHEREAS, certain provisions applicable solely to the Grandfathered Plan are
preserved in Appendix A, for purposes of determining the terms applicable to
amounts under the Grandfathered Plan, which provisions shall be substituted for
the corresponding provisions contained herein.
 
NOW THEREFORE, the Plan is hereby amended and restated to read as follows,
effective as of January 1, 2008:
 

1

--------------------------------------------------------------------------------



ARTICLE I

 
Purpose of the Plan
 
The purpose of the Halliburton Company Supplemental Executive Retirement Plan is
to provide supplemental retirement benefits to Participants in order to promote
growth of the Company and provide additional means of attracting and holding
qualified competent executives.
 
ARTICLE II

 
Definitions
 
Where the following words and phrases appear in the Plan, they shall have the
respective meanings set forth below, unless their context clearly indicates to
the contrary.
 
(A)  Account:  An individual account for each Participant on the books of such
Participant’s Employer to which is credited amounts allocated for the benefit of
such Participant pursuant to the provisions of Article IV, Paragraph (D) and
interest credited pursuant to the provisions of Article IV, Paragraph (G).
 
(B)  Administrative Committee:  The administrative committee appointed by the
Compensation Committee to administer the Plan.
 
(C)  Allocation Year:  The calendar year for which an allocation is made to a
Participant’s Account pursuant to Article IV.
 
(D)  Board:  The Board of Directors of the Company.
 
(E)  Code:  The Internal Revenue Code of 1986, as amended.
 
(F)  Compensation Committee:  The Compensation Committee of the Board.
 
(G)  Company:  Halliburton Company.
 
(H)  Employee:  Any employee of an Employer.  The term does not include
independent contractors or persons who are retained by an Employer as
consultants only.
 
(I)  Employer:  The Company and any Subsidiary designated as an Employer in
accordance with the provisions of Article III of the Plan.
 
(J)  ERISA:  The Employee Retirement Income Security Act of 1974, as amended.
 
(K)  Grandfathered Plan:  The Halliburton Company Supplemental Executive
Retirement Plan as in effect on December 31, 2004, the material terms of which
have not been materially modified (within the meaning of Section 409A) after
October 3, 2004, and are preserved and continued in the Plan as reflected in
Appendix A.
 

2

--------------------------------------------------------------------------------



(L)  Grandfathered Plan Account:  An individual account for each Participant on
the books of such Participant’s Employer to which is credited amounts allocated
prior to January 1, 2005 for the benefit of such Participant pursuant to the
provisions of Article IV of Appendix A.
 
(M)  Participant:  A Senior Executive who is selected as a Participant for an
Allocation Year.  The Compensation Committee shall be the sole judge of who
shall be eligible to be a Participant for any Allocation Year.  The selection of
a Senior Executive to be a Participant for a particular Allocation Year shall
not constitute him or her a Participant for another Allocation Year unless he or
she is selected to be a Participant for such other Allocation Year by the
Compensation Committee.
 
(N)  Plan:  The Halliburton Company Supplemental Executive Retirement Plan, as
amended and restated January 1, 2008, and as the same may thereafter be amended
from time to time.
 
(O)  Section 409A:  Section 409A of the Code and applicable Treasury
authorities.
 
(P)  Senior Executive:  An Employee who is a senior executive, including an
officer, of an Employer (whether or not he or she is also a director thereto),
who is employed by an Employer on a full-time basis, who is compensated for such
employment by a regular salary and who, in the opinion of the Compensation
Committee, is one of the key personnel of an Employer in a position to
contribute materially to its continued growth and development and to its future
financial success.
 
(Q)  Subsidiary:  At any given time, a company (whether a corporation,
partnership, limited liability company or other form of entity) in which the
Company or any other of the Subsidiaries or both owns, directly or indirectly,
an aggregate equity interest of 80% or more.
 
(R)  Termination of Service:  “Separation from service”, as defined in Treasury
Regulation 1.409A-1(h), with an Employer for any reason other than a transfer
between Employers.
 
(S)  Trust:  Any trust created pursuant to the provisions of Article IX.
 
(T)  Trust Agreement:  The agreement establishing the Trust.
 
(U)  Trustee:  The trustee of the Trust.
 
(V)  Trust Fund:  Assets under the Trust as may exist from time to time.
 

3

--------------------------------------------------------------------------------


 
ARTICLE III

 
Administration of the Plan
 
(A)  The Compensation Committee shall appoint an Administrative Committee to
administer, construe and interpret the Plan.  Such Administrative Committee, or
such successor Administrative Committee as may be duly appointed by the
Compensation Committee, shall serve at the pleasure of the Compensation
Committee.  Decisions of the Administrative Committee, with respect to any
matter involving the Plan, shall be final and binding on the Company, its
shareholders, each Employer and all officers and other executives of the
Employers.  For purposes of ERISA, the Administrative Committee shall be the
Plan “administrator” and shall be the “named fiduciary” with respect to the
general administration of the Plan.
 
(B)  The Administrative Committee shall maintain complete and accurate records
pertaining to the Plan, including but not limited to Participants’ Accounts,
amounts transferred to the Trust, reports from the Trustee and all other records
which shall be necessary or desirable in the proper administration of the
Plan.  The Administrative Committee shall furnish the Trustee such information
as is required to be furnished by the Administrative Committee or the Company
pursuant to the Trust Agreement.
 
(C)  The Company (the “Indemnifying Party”) hereby agrees to indemnify and hold
harmless the members of the Administrative Committee (the “Indemnified Parties”)
against any losses, claims, damages or liabilities to which any of the
Indemnified Parties may become subject to the extent that such losses, claims,
damages or liabilities or actions in respect thereof arise out of or are based
upon any act or omission of the Indemnified Party in connection with the
administration of this Plan (including any act or omission of such Indemnified
Party constituting negligence, but excluding any act or omission of such
Indemnified Party constituting gross negligence or willful misconduct), and will
reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by him or her in connection with investigating or defending against any
such loss, claim, damage, liability or action.
 

4

--------------------------------------------------------------------------------



(D)  Promptly after receipt by the Indemnified Party under the preceding
paragraph of notice of the commencement of any action or proceeding with respect
to any loss, claim, damage or liability against which the Indemnified Party
believes he or she is indemnified under the preceding paragraph, the Indemnified
Party shall, if a claim with respect thereto is to be made against the
Indemnifying Party under such paragraph, notify the Indemnifying Party in
writing of the commencement thereof, provided, however, that the omission so to
notify the Indemnifying Party shall not relieve it from any liability which it
may have to the Indemnified Party to the extent the Indemnifying Party is not
prejudiced by such omission.  If any such action or proceeding shall be brought
against the Indemnified Party, and it shall notify the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to participate
therein, and, to the extent that it shall wish, to assume the defense thereof,
with counsel reasonably satisfactory to the Indemnified Party, and, after notice
from the Indemnifying Party to the Indemnified Party of its election to assume
the defense thereof, the Indemnifying Party shall not be liable to such
Indemnified Party under the preceding paragraph for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation or reasonable expenses of
actions taken at the written request of the Indemnifying Party.  The
Indemnifying Party shall not be liable for any compromise or settlement of any
such action or proceeding effected without its consent, which consent will not
be unreasonably withheld.
 
(E)  The Administrative Committee may designate any Subsidiary as an Employer by
written instrument delivered to the Secretary of the Company and the designated
Employer.  Such written instrument shall specify the effective date of such
designated participation, may incorporate specific provisions relating to the
operation of the Plan which apply to the designated Employer only and shall
become, as to such designated Employer and its employees, a part of the
Plan.  Each designated Employer shall be conclusively presumed to have consented
to its designation and to have agreed to be bound by the terms of the Plan and
any and all amendments thereto upon its submission of information to the
Administrative Committee required by the terms of or with respect to the Plan;
provided, however, that the terms of the Plan may be modified so as to increase
the obligations of an Employer only with the consent of such Employer, which
consent shall be conclusively presumed to have been given by such Employer upon
its submission of any information to the Administrative Committee required by
the terms of or with respect to the Plan.  Except as modified by the
Administrative Committee in its written instrument, the provisions of this Plan
shall be applicable with respect to each Employer separately, and amounts
payable hereunder shall be paid by the Employer which employs the particular
Participant, if not paid from the Trust Fund.
 
(F)  No member of the Administrative Committee shall have any right to vote or
decide upon any matter relating solely to himself or herself under the Plan or
to vote in any case in which his or her individual right to claim any benefit
under the Plan is particularly involved. In any case in which an Administrative
Committee member is so disqualified to act and the remaining members cannot
agree, the Compensation Committee shall appoint a temporary substitute member to
exercise all the powers of the disqualified member concerning the matter in
which he or she is disqualified.
 

5

--------------------------------------------------------------------------------


 
ARTICLE IV

 
Allocations Under the Plan,
Participation in the Plan and Selection for Awards
 
(A)  Each Allocation Year the Compensation Committee shall, in its sole
discretion, determine what amounts shall be available for allocation to the
Accounts of the Participants pursuant to Paragraph (D) below.
 
(B)  No award shall be made to any person while he or she is a voting member of
the Compensation Committee.
 
(C)  The Compensation Committee from time to time may adopt, amend or revoke
such regulations and rules as it may deem advisable for its own purposes to
guide in determining which of the Senior Executives it shall deem to be
Participants for a particular Allocation Year and the method and manner of
payment thereof to the Participants.
 
(D)  The Compensation Committee, during the Allocation Year involved or during
the next succeeding Allocation Year, shall determine which Senior Executives it
shall designate as Participants for such Allocation Year and the amounts
allocated to each Participant for such Allocation Year.  In making its
determination, the Compensation Committee shall consider such factors as the
Compensation Committee may in its sole discretion deem material.  The
Compensation Committee, in its sole discretion, may notify a Senior Executive at
any time during a particular Allocation Year or in the Allocation Year following
the Allocation Year for which the award is made that he or she has been selected
as a Participant for all or part of such Allocation Year, and may determine and
notify him or her of the amount which shall be allocated to such Participant for
such Allocation Year.  The decision of the Compensation Committee in selecting a
Senior Executive to be a Participant or in making any allocation to him or her
shall be final and conclusive, and nothing herein shall be deemed to give any
Senior Executive or his or her legal representatives or assigns any right to be
a Participant for such Allocation Year or to be allocated any amount except to
the extent of the amount, if any, allocated to a Participant for a particular
Allocation Year, but at all times subject to the provisions of the Plan.
 
(E)  A Senior Executive whose service is terminated during the Allocation Year
may be selected as a Participant for such part of the Allocation Year prior to
his or her Termination of Service and be granted such award with respect to his
or her services during such part of the Allocation Year as the Compensation
Committee, in its sole discretion and under any rules it may promulgate, may
determine.
 

6

--------------------------------------------------------------------------------



(F)  Allocations to Participants under the Plan shall be made by crediting their
respective Accounts on the books of their Employers as of the last day of the
Allocation Year. Accounts of Participants shall also be credited with interest
as of the last day of each Allocation Year, at the rate set forth in Paragraph
(G) below, on the average monthly credit balance of the Account being calculated
by using the balance of each Account on the first day of each month. Prior to
Termination of Service, the annual interest shall accumulate as a part of the
Account balance.  After Termination of Service, the annual interest for such
Allocation Year may be paid as more particularly set forth hereinafter in
Article VII, Paragraph (D).
 
(G)  Interest shall be credited on amounts allocated to Participants’ Accounts
at the rate of 5% per annum for periods prior to Termination of Service and at
the rate of 10% per annum for periods subsequent to Termination of Service.
 
(H)  Within 30 days of the date a Senior Executive is designated as a
Participant in the Plan, such Participant may make a written election, in the
form as approved by the Administrative Committee, as to the form of payment of
the Participant’s Account from the following alternatives:
 
(1)  Monthly installments over five (5) years;
 
(2)  Monthly installments over ten (10) years; or
 
(3)  A single lump sum payment.
 
If a Participant fails to make a timely election as provided under this
Paragraph (H), such Participant’s Account shall be paid in the form of a lump
sum.  The above notwithstanding, if the total vested amount credited to the
Participant’s Account and Grandfathered Plan Account upon Termination of Service
is less than $100,000, such amount shall always be paid in a single lump sum
payment.
 
ARTICLE V

 
Non-Assignability of Awards
 
No Participant shall have any right to commute, encumber, pledge, transfer or
otherwise dispose of or alienate any present or future right or expectancy which
he or she may have at any time to receive payments of any allocations made to
such Participant, all such allocations being expressly hereby made
non-assignable and non-transferable; provided, however, that nothing in this
Article shall prevent transfer (A) by will, (B) by the applicable laws of
descent and distribution or (C) pursuant to an order that satisfies the
requirements for a “qualified domestic relations order” as such term is defined
in Section 206(d)(3)(B) of the ERISA and Section 414(p)(1)(A) of the Code,
including an order that requires distributions to an alternate payee prior to a
Participant’s “earliest retirement age” as such term is defined in Section
206(d)(3)(E)(ii) of the ERISA and Section 414(p)(4)(B) of the Code. Attempts to
transfer or assign by a Participant (other than in accordance with the preceding
sentence) shall, in the sole discretion of the Compensation Committee after
consideration of such facts as it deems pertinent, be grounds for terminating
any rights of such Participant to any awards allocated to but not previously
paid over to such Participant.
 

7

--------------------------------------------------------------------------------


 
ARTICLE VI

 
Vesting
 
As of the date that a Participant has five consecutive years of participation in
the Plan as measured from the date such Participant first became a Participant
in the Plan (including the Grandfathered Plan), all amounts, including interest,
credited to a Participant’s Account, which are attributable to the 2005
Allocation Year and any subsequent Allocation Years in which such Participant
may receive an award, shall be fully vested and not subject to forfeiture for
any reason, except as provided in Article V.
 
ARTICLE VII

 
Distribution of Awards
 
(A)  Upon Termination of Service of a Participant the Administrative Committee
(i) shall certify to the Trustee or the treasurer of the Employer, as
applicable, the vested amount credited to the Participant’s Account on the books
of each Employer for which the Participant was employed at a time when he or she
earned an award hereunder, and (ii) shall determine whether the payment of the
vested amount credited to the Participant’s Account under the Plan is to be paid
directly by the applicable Employer, from the Trust Fund, if any, or by a
combination of such sources (except to the extent the provisions of the Trust
Agreement if any, specify payment from the Trust Fund).
 
(B)  Any amounts payable under Paragraph (A) above shall be paid in the
applicable form pursuant to Article IV, Paragraph (H).  Notwithstanding any
provision of the Plan to the contrary, in the case of a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, any payments payable
as a result of the Employee’s Termination of Service (other than death) shall
not be payable before the earlier of (i) the date that is six months after the
Employee’s Termination of Service, (ii) the date of the Employee’s death, or
(iii) the date that otherwise complies with the requirements of Section
409A.  For purposes of determining the identity of “specified employees”, the
Administrative Committee may establish procedures as it deems appropriate in
accordance with Section 409A.
 
(C)  The Trustee or the treasurer of the Employer, as applicable, shall make
payments of awards in the manner designated, subject to all of the other terms
and conditions of this Plan and the Trust Agreement if any.  This Plan shall be
deemed to authorize the payment of all or any portion of a Participant’s award
from the Trust Fund to the extent such payment is required by the provisions of
the Trust Agreement, if any.
 
(D)  Interest on installment payments shall be paid as a part of a level monthly
annuity payment calculated for a specific period of time by the Administrative
Committee using a constant interest rate as defined in Article IV, Paragraph
(G).
 

8

--------------------------------------------------------------------------------



(E)  If a Participant shall die while in the service of an Employer the vesting
provision in Article VI shall not apply to such Participant’s Account.  If a
Participant shall die after Termination of Service and prior to the time when
all amounts payable to him or her under the Plan have been paid to such
Participant, any remaining amounts payable to the Participant hereunder shall be
payable to the estate of the Participant.  The Administrative Committee shall
cause the Trustee or the treasurer of the Employer, as applicable, to pay to the
estate of the Participant all of the awards then standing to his or her credit
in a lump sum within sixty (60) days of the Participant’s death.
 
(F)  If the Plan is terminated pursuant to the provisions of Article X, the
Compensation Committee may, at its election and in its sole discretion, cause
the Trustee or the treasurer of the Employer, as applicable, to pay to all
Participants all of the awards then standing to their credit in the form of lump
sum payments, provided such distribution is in compliance with the requirements
of Section 409A.
 
ARTICLE VIII

 
Nature of Plan
 
This Plan constitutes a mere promise by the Employers to make benefit payments
in the future and Participants have the status of general unsecured creditors of
the Employers.  Further, the adoption of this Plan and any setting aside of
amounts by the Employers with which to discharge their obligations hereunder
shall not be deemed to create a trust; legal and equitable title to any funds so
set aside shall remain in the Employers, and any recipient of benefits hereunder
shall have no security or other interest in such funds.  Any and all funds so
set aside shall remain subject to the claims of the general creditors of the
Employers, present and future. This provision shall not require the Employers to
set aside any funds, but the Employers may set aside such funds if they choose
to do so.
 
ARTICLE IX

 
Funding of Obligation
 
Article VIII above to the contrary notwithstanding, the Employers may fund all
or part of their obligations hereunder by transferring assets to a domestic
trust if the provisions of the trust agreement creating the Trust require the
use of the Trust’s assets to satisfy claims of an Employer’s general unsecured
creditors in the event of such Employer’s insolvency and provide that no
Participant shall at any time have a prior claim to such assets. Any transfers
of assets to a trust may be made by each Employer individually or by the Company
on behalf of all Employers.  The assets of the Trust shall not be deemed to be
assets of this Plan.
 

9

--------------------------------------------------------------------------------


 
ARTICLE X

 
Amendment or Termination of Plan
 
The Compensation Committee shall have the power and right from time to time to
modify, amend, supplement, suspend or terminate the Plan as it applies to each
Employer, provided that no such change in the Plan may deprive a Participant of
the amounts allocated to his or her Account or be retroactive in effect to the
prejudice of any Participant and the interest rate applicable to amounts
credited to Participants’ Accounts for periods subsequent to Termination of
Service shall not be reduced below 6% per annum.  Any such modification,
amendment, supplement suspension or termination shall be in writing and signed
by a member of the Compensation Committee.
 
ARTICLE XI

 
General Provisions
 
(A)  No Participant shall have any preference over the general creditors of an
Employer in the event of such Employer’s insolvency.
 
(B)  Nothing contained herein shall be construed to give any person the right to
be retained in the employ of an Employer or to interfere with the right of an
Employer to terminate the employment of any person at any time.
 
(C)  If the Administrative Committee receives evidence satisfactory to it that
any person entitled to receive a payment hereunder is, at the time the benefit
is payable, physically, mentally or legally incompetent to receive such payment
and to give a valid receipt therefor, and that an individual or institution is
then maintaining or has custody of such person and that no guardian, committee
or other representative of the estate of such person has been duly appointed,
the Administrative Committee may direct that such payment thereof be paid to
such individual or institution maintaining or having custody of such person, and
the receipt of such individual or institution shall be valid and a complete
discharge for the payment of such benefit.
 
(D)  Payments to be made hereunder may, at the written request of the
Participant, be made to a bank account designated by such Participant, provided
that deposits to the credit of such Participant in any bank or trust company
shall be deemed payment into his or her hands.
 
(E)  Wherever any words are used herein in the masculine, feminine or neuter
gender, they shall be construed as though they were also used in another gender
in all cases where they would so apply, and whenever any words are used herein
in the singular or plural form, they shall be construed as though they were also
used in the other form in all cases where they would so apply.
 

10

--------------------------------------------------------------------------------



(F)  THIS PLAN SHALL BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF
TEXAS EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.
 
(G)  It is intended that the provisions of this Plan satisfy the requirements of
Section 409A and that the Plan be operated in a manner consistent with such
requirements to the extent applicable.  Therefore, the Administrative Committee
may make adjustments to the Plan and may construe the provisions of the Plan in
accordance with the requirements of Section 409A.
 
ARTICLE XII

 
Effective Date
 
This amendment and restatement of the Plan shall be effective from and after
January 1, 2008 and shall continue in force during subsequent years unless
amended or revoked by action of the Compensation Committee.
 
HALLIBURTON COMPANY




By:          /s/ David J.
Lesar                                                                      


 

11

--------------------------------------------------------------------------------


 
APPENDIX A
 
GRANDFATHERED PLAN
 
The Grandfathered Plan contains the provisions governing the deferrals of
accounts earned and vested by Participants on or before December 31, 2004.  This
Appendix A preserves the material terms of the Grandfathered Plan as in effect
on December 31, 2004, and is intended to satisfy the requirements of Section
409A as to grandfathered amounts.  The provisions of this Appendix A shall apply
to, and be effective only with respect to, the deferral of earned and vested
amounts under the Grandfathered Plan before January 1, 2005, and the amounts
earned on such deferrals credited at any time.  The Plan provides for separate
accounting of such amounts deferred, earned, and vested before January 1, 2005,
and the interest credited thereon.
 
No amendment to the Plan shall be deemed to amend this Appendix A and the
relevant provisions of the Plan in effect prior to such amendment unless
otherwise specifically set forth therein.  Pursuant to Section 1.409A-6(a)(4) of
the Treasury Regulations, a modification is material “if a benefit or right
existing as of October 3, 2004 is materially enhanced or a new material benefit
or right is added.”
 
The provisions of the Plan applicable to the Grandfathered Plan Accounts shall
be administered in a manner consistent with the Grandfathered Plan and Appendix
A.  Wherever the Plan has added, changed, or otherwise altered any terms of the
Grandfathered Plan that were in effect on December 31, 2004, in a manner that
would constitute a material modification, as described above, such changes will
be disregarded in the administration of the Grandfathered Plan Accounts herein.
 
APPLICABLE GRANDFATHERED PLAN TERMS
 
With respect to amounts deferred prior to January 1, 2005, and the interest on
such amounts credited at any time, the following definitions and Articles in
this Appendix A shall be substituted for the corresponding definitions and
Articles of the Plan:
 
Termination of Service:  Severance from employment with an Employer for any
reason other than a transfer between Employers.
 
ARTICLE IV
 
Allocations Under the Plan,
Participation in the Plan and Selection for Awards
 
(A)           Other than the crediting of interest pursuant to Article IV,
Paragraph (B) below, there shall be no further allocations to any Participant
under the Grandfathered Plan.
 
(B)           Interest shall be credited on amounts allocated to Participants’
Grandfathered Plan Accounts at the rate of 5% per annum for periods prior to
Termination of Service and at the rate of 10% per annum for periods subsequent
to Termination of Service.
 

12

--------------------------------------------------------------------------------


ARTICLE VI
 
Vesting
 
All amounts, including interest, credited to a Participant’s Grandfathered Plan
Account shall be fully vested and not subject to forfeiture for any reason,
except as provided in Article V, regardless of the number of years of
participation in the Plan by such Participant.
 
ARTICLE VII
 
Distribution of Awards
 
(A)           Upon Termination of Service of a Participant the Administrative
Committee (i) shall certify to the Trustee or the treasurer of the Employer, as
applicable, the amount credited to the Participant’s Account on the books of
each Employer for which the Participant was employed at a time when he or she
earned an award hereunder, (ii) shall determine whether the payment of the
amount credited to the Participant’s Account under the Plan is to be paid
directly by the applicable Employer, from the Trust Fund, if any, or by a
combination of such sources (except to the extent the provisions of the Trust
Agreement if any, specify payment from the Trust Fund) and (iii) shall determine
and certify to the Trustee or the treasurer of the Employer, as applicable, the
method of payment of the amount credited to a Participant’s Account, selected by
the Administrative Committee from among the following alternatives:
 
(1)           A single lump sum payment upon Termination of Service;
 
(2)           A payment of one-half of the Participant’s balance upon
Termination of Service, with payment of the additional one-half to be made on or
before the last day of a period of one year following Termination of Service; or
 
(3)           Payment in monthly installments over a period not to exceed ten
years with such payments to commence upon Termination of Service.
 
The above notwithstanding, if the total vested amount credited to the
Participant’s Grandfathered Plan Account upon Termination of Service is less
than $50,000, such amount shall always be paid in a single lump sum payment upon
Termination of Service.
 
(B)           The Trustee or the treasurer of the Employer, as applicable, shall
thereafter make payments of awards in the manner and at the times so designated,
subject, however, to all of the other terms and conditions of this Plan and the
Trust Agreement if any. This Plan shall be deemed to authorize the payment of
all or any portion of a Participant’s award from the Trust Fund to the extent
such payment is required by the provisions of the Trust Agreement, if any.
 

13

--------------------------------------------------------------------------------



(C)           Interest on the second half of a payment under Paragraph (A)(2)
above shall be paid with the final payment, while interest on payments under
Paragraph (A)(3) above may be paid at each year end or may be paid as a part of
a level monthly payment computed by the Administrative Committee through the use
of such methodologies as the Administrative Committee shall select from time to
time for such purpose.
 
(D)           If a Participant shall die while in the service of an Employer, or
after Termination of Service and prior to the time when all amounts payable to
him or her under the Plan have been paid to such Participant, any remaining
amounts payable to the Participant hereunder shall be payable to the estate of
the Participant.  The Administrative Committee shall cause the Trustee or the
treasurer of the Employer, as applicable, to pay to the estate of the
Participant all of the awards then standing to his or her credit in a lump sum
or in such other form of payment consistent with the alternative methods of
payment set forth above as the Administrative Committee shall determine after
considering such facts and circumstances relating to the Participant and his or
her estate as it deems pertinent.
 
(E)           If the Plan is terminated pursuant to the provisions of Article X,
the Compensation Committee may, at its election and in its sole discretion,
cause the Trustee or the treasurer of the Employer, as applicable, to pay to all
Participants all of the awards then standing to their credit in the form of lump
sum payments.
 


 

14
 
